Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Compton Petroleum announces third quarter results CALGARY, Nov. 12 /CNW/ - Compton Petroleum Corporation ("Compton" or the "Company") is pleased to announce its financial and operating results for the quarter ended September 30, 2007. The third quarter of 2007 has been an exceptionally active quarter for Compton. "As outlined in our Operational Update of November 1, 2007, we drilled 130 wells this quarter, and since quarter end we have drilled another 60 wells," said Ernie Sapieha, President and CEO of the Company. "We were also very active on the facilities front, adding pipelines, compression, and tying in 70 wells. We are currently producing approximately 33,300 boe/d and with 170 wells scheduled to be on-stream by year end, we believe we are on track to meet our targeted exit production rate of 36,000 to 37,000 boe/d." << THIRD QUARTER HIGHLIGHTS - Drilling success in all areas - drilled 130 wells with a 96% success rate. - Average production of 30,440 boe/d, a 5% increase from second quarter 2007. - Closed $92 million acquisition of Stylus Energy Inc. - Closed $270 million Worsley conventional oil disposition. FINANCIAL SUMMARY ($000s, except Three Months Ended Nine Months Ended per share Sept. 30 Sept. 30 amounts) 2007 2006 Change 2007 2006 Change Gross revenue $ 107,980 $ 126,991 -15% $ 375,028 $ 410,548 -9% Cash flow from operations(1) $ 33,133 $ 60,120 -45% $ 150,498 $ 201,042 -25% Per share - basic(1) $ 0.26 $ 0.47 -45% $ 1.17 $ 1.57 -25% - diluted(1) $ 0.25 $ 0.45 -44% $ 1.13 $ 1.50 -25% Operating earnings(1) $ (1,994) $ 13,150 -115% $ 23,303 $ 53,342 -56% Net earnings $ 19,782 $ 30,717 -36% $ 78,808 $ 137,463 -43% Per share - basic $ 0.15 $ 0.24 -38% $ 0.61 $ 1.08 -44% - diluted $ 0.15 $ 0.23 -35% $ 0.59 $ 1.03 -43% Capital expenditures before acquisitions and divestments $ 115,635 $ 142,688 -19% $ 269,441 $ 402,771 -33% (1) See advisory statements following Management's Discussion and Analysis. OPERATING SUMMARY Three Months Ended Nine Months Ended Sept. 30 Sept. 30 2007 2006 Change 2007 2006 Change Average daily production Natural gas (mmcf/d) 135 142 -5% 138 140 -1% Liquids (bbls/d) 7,954 9,249 -14% 7,958 9,825 -19% Total (boe/d) 30,440 32,843 -7% 30,881 33,168 -7% Realized prices Natural gas ($/mcf) $ 5.23 $ 5.38 -3% $ 6.47 $ 6.27 3% Liquids ($/bbl) 61.91 64.58 -4% 59.15 61.72 -4% Total ($/boe) $ 38.56 $ 42.03 -8% $ 44.48 $ 45.34 -2% Field netback ($/boe) $ 20.51 $ 22.23 -8% $ 25.38 $ 25.81 -2% >> OPERATIONS REVIEW During the first nine months of 2007, we drilled 214 (177 net) wells, with a 96% success rate. In the third quarter of 2007, we drilled 130 wells, with September being our busiest month on record. Seventy wells were tied in during the third quarter, adding an estimated 4,300 boe/d of production. In October we drilled 60 wells and tied in 22 wells. Currently, we have eight drilling rigs operating and 13 pipeline and/or facility crews working to bring on new production. DRILLING SUMMARY Of the 130 (92 net) wells drilled during the quarter, 118 or 91% were classified as development wells and 12 or 9% as exploratory wells. The following table summarizes our drilling results in the first nine months of the year. << Nine Months Ended September 30 Gas Oil D&A Total Net Success Southern Alberta 146 - 1 147 130.1 99% Central Alberta 27 7 6 40 27.6 85% Peace River Arch 1 15 2 18 11.0 89% Standing, cased wells 9 9.0 Total 214 177.7 96% >> SOUTHERN ALBERTA SHALLOW GAS Southern Alberta remains the primary focus of our activities. We estimate that we now hold in excess of 1,000 net sections of land in the south that are prospective for multiple zones including Basal Quartz at Hooker, thrusted Belly River at Callum, Wabamun/Crossfield, the Plains Belly River, and Edmonton/CBM. Plains Belly River and Edmonton Horseshoe Canyon CBM In the third quarter, 99 Belly River wells were drilled, with all wells encountering multiple sands and uphole Edmonton/Horseshoe Canyon sands, silts, and coals. Year to date, we have drilled 193 Belly River wells. In October, we drilled 55 Belly River wells and tied-in 22 wells. At our Southern Alberta Shallow gas project, we tied in 45 new Belly River wells in the third quarter, with an additional 14 wells tied-in during October. We have 132 existing wells that are scheduled for tie-in the last months of 2007. At Ghost Pine, to date, we have drilled 32 of a planned 34 second half 2007 wells. We are expanding pipeline infrastructure and compression facilities from eight mmcf/d to 12 mmcf/d in this area, as drilling continues to show good results. We are currently in the process of licensing an additional 25 Ghost Pine drilling locations in order to match facility expansions in the area. In the Clareshome area on lands newly added through our Stylus acquisition, we tied in five new 100% owned Belly River wells that are currently producing approximately 2.1 mmcf/d in aggregate. We are currently in the process of acquiring 25 new well locations that were identified using 3D seismic attained from Stylus. SOUTHERN ALBERTA DEEP BASIN GAS Callum Thrusted Belly River In September, we announced our intention to purchase all of the issued and outstanding shares of WIN Energy Inc., a junior exploration and production company with core assets immediately adjacent to our lands at Callum. This transaction is scheduled to close by the end of November. We are in the process of conducting a public consultation related to licensing two more exploratory wells in the area, two new experimental horizontal wells from existing production pad sites, and an extension to the horizontal section of our existing horizontal well. We expect to commence operations on these projects during the winter of 2007 - 2008. Hooker Basal Quartz Two wells were drilled targeting the lower Cretaceous Basal Quartz resource play at Hooker in the third quarter. Both wells were successful. With the success Compton has experienced drilling horizontal wells in other geologically similar areas, we have two horizontal wells planned for the fourth quarter of this year at Hooker. Depending on the length of the horizontal section in each, we expect these wells will replace drilling between three to four vertical wells each. We have identified 13 follow up horizontal locations. CENTRAL ALBERTA DEEP BASIN GAS Central Alberta provides us with excellent exploration and development drilling opportunities using analogous techniques gained through our experience with unconventional gas development in southern Alberta. In the first nine months of 2007, 40 (27.6 net) wells were drilled in central Alberta with an 85% success rate. Niton We drilled eight wells at Niton during the third quarter, for a total of 19 wells drilled to date this year. Compton has working interests in nine horizontal wells in this area, of which six are Company operated. Two of these are currently producing approximately 6 mmcf/d, while a third is currently producing at approximately 3.5 mmcf/d. Recently, we have acquired another half township of land in the Niton area, and we are currently completing two horizontal wells. We have just finished one horizontal well that has set-up eight to ten further offset wells for the company. Year to date at Niton we have undertaken a number of facility and infrastructure expansions to match the success we've had with our drilling programs in this area. We have doubled the capacity of our Edson 7-20-53-15W5 compressor station to 20 mmcf/d, and have also installed two more compressors in the area. Additionally, we have twinned pipelines leading to the Rosevear 10-11-54-14W5 gas plant. These initiatives increase Compton's gas handling capacity to approximately 31 mmcf/d in south west Niton. Caroline Located in the Deep Basin fairway, we control 60 sections of land at Caroline, an area that is geologically similar to Niton. At Caroline, we drilled five wells this quarter, four of which were successful. These wells target equivalent zones to our main producing Niton Gething and Rock Creek formations. Proprietary technical knowledge gained from other Deep Basin core areas, such as Niton and Hooker, are being applied with success in the area.
